Citation Nr: 1204295	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of head trauma.

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The July 2008 rating decision identifies the issue on appeal as an original claim of service connection rather than a petition to reopen a previously denied claim.  However, the RO previously issued a rating decision in January 1977 denying service connection for a "seizure disorder as a result of head injury."  The present appeal involves claimed "residuals of head injury," which does not present a new or materially distinct factual basis from the prior adjudication.  Thus, the instant appeal does not involve a new claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Although the RO adjudicated the instant claim of service connection directly on the merits as an original claim, the Board does not have jurisdiction to do so without first determining whether the Veteran has submitted new and material evidence sufficient to reopen the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for residuals of head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection in a January 1977 rating decision; he was notified in writing of this decision and his appellate rights by a February 1977 letter, but he did not file a timely appeal. 

2.  New and material evidence was not received during the appeal period following notice of the January 1977 rating decision.  

3.  In September 2007, VA received relevant official service treatment records that existed and had not previously been associated with the claims file.  


CONCLUSION OF LAW

The criteria for reconsideration of the previously denied claim of service connection for residuals of a head trauma on a de novo basis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Additionally, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the disposition is fully favorable to the Veteran on the petition to reopen the previously denied claim of service connection for residuals of head trauma.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

The Veteran contends that his claim of service connection for residuals of head injury should be reopened and adjudicated on the merits.  By way of history, the claims file shows that he filed an original claim of service connection in October 1976 for seizure disorder and blackouts, which he felt resulted from a "beating" he experienced during service.  He specifically identified a head injury in December 1974, which involved injuries sustained as a result of a fight with another service member.  

In support of this claim, the Veteran submitted a Report of Accidental Injury in November 1976, in which he recounted essentially the same details of the injury as he described in the October 1976 claim.  

The RO denied the claim in a January 1977 rating decision.  It was found that although the Veteran's service treatment records (STRs) confirmed contusions to the left side of the face during service, there was no evidence of seizures during active duty service.  Thus, the RO concluded, the evidence did not establish that the Veteran had a condition incurred in or aggravate during service or within one year of discharge.  

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 C.F.R. § 3.103(b)(1).  A claimant may then initiate an appeal from a VA decision by the timely filing of a notice of disagreement (NOD) in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented"; see also 38 C.F.R. § 20.200.  

Here, the Veteran was advised of the January 1977 denial and his appellate rights by a February 1977 cover letter.  He did not then submit any correspondence within one year of the January 1977 rating decision that may be considered a notice of disagreement (NOD), even upon a liberal reading.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also, Robinson, 557 F.3d at 1361.

Although a timely NOD is not filed, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

In the instant case, additional evidence was added to the claims file in February 1977, which was one month following issuance of the January 1977 rating decision.  The additional evidence consisted of a November 1976 VA hospital discharge summary showing a diagnosis of possible seizure disorder, which was based on an extensive neurological workup.  

The Board finds that this November 1976 VA hospital discharge summary is not "new and material" evidence as contemplated by 38 C.F.R. § 3.156(b).  Although new, it is not material to the claim because it notes that the Veteran had "minor head trauma without sequellae while in the service."  This evidence is unfavorable to the claim because it tends to show that the Veteran did not have a current neurological disorder related to his head trauma during service.  In other words, it does not raise a reasonable possibility of substantiating the claim.  Thus, it is not "new and material" evidence under 38 C.F.R. § 38 C.F.R. § 3.156(b).  

Thus, the January 1977 rating decision is final as to the evidence of record at the time, and the Board may not now review the merits of the claim unless if new and material evidence has been received.  38 U.S.C.A. §§ 511(a), 5108, 7103, 7104; 38 C.F.R. §§ 3.156(a), 20.1100; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen the claim in May 2007.  

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, the evidence added to the claims file since the January 1977 rating decision includes the Veteran's active duty (and National Guard) service personnel records, which were received by VA in September 2007.  These personnel records are relevant to the Veteran's claim of service connection, as they reflect on his behavior during his active duty service and his subsequent National Guard service (which began immediately after his separation from active duty service).  Thus, the service personnel records constitute relevant official service treatment records that existed and had not previously been associated with the claims file at the time of the January 1977 rating decision, as defined in 38 C.F.R. § 3.156(c).  

For the aforementioned reasons, the Veteran's claim must be reopened for reconsideration under 38 C.F.R. § 3.156(c).  To this extent only, the appeal is granted.  


ORDER

The petition to reopen a claim of service connection for residuals of head injury for reconsideration on a de novo basis is granted.  


REMAND

The Board's action above reopens the claim of service connection for residuals of head trauma.  However, additional development is required at this point before adjudication may proceed on the merits of the claim.

First, there is outstanding evidence that is pertinent to the claim.  This includes Social Security Administration (SSA) records, documented by VA treatment records including in July 2009.  In addition to the SSA records, the claims file contains incomplete VA treatment records prior to July 2009.  Finally, a November 2009 VA examination (regarding PTSD) identifies a long history of private treatment, including hospitalization, which records have not been obtained.  Upon remand, the RO must make as many attempts as necessary to obtain the missing records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Second, a VA examination is necessary to address the medical questions raised in this appeal.  The Veteran previously underwent a VA examination in December 2009, but the VA examiner concluded that the "effect of the [head injuries] that occurred during his service cannot be put into context in this situation without resorting to mere speculation, as the [V]eteran has had significant alcoholism, substance abuse, and a greater number of close-head injuries after his service.  Therefore, it would be impossible to speculate as to the head injuries that occurred during his service without resorting to mere speculation."  In light of the missing evidence in this case, the December 2009 VA examination is inadequate to decide the matter.  Thus, a new VA examination is necessary once all of the outstanding evidence has been obtained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). 

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records, including those prior to July 2009 and those since November 2009.  

The RO should take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA traumatic brain injury (TBI) examination(s).  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current medical disorder due to the head trauma he suffered during service or that became manifest within a one-year period following his separation from service.  

If the examiner determines that any current disorder is related to head trauma preexisting the Veteran's entrance into active duty service in October 1973, the examiner is asked to indicate (1) whether the preexisting condition was aggravated (underwent a permanent increase in disability) during service, and (2) whether such worsening constituted a permanent worsening beyond the natural progress of the disease.   

In making all determinations, the examiner is asked to address the service treatment records (STRs) documenting multiple head injuries, and the post-service evidence beginning shortly after the Veteran's service separation showing the results of neurological workup.  The examiner is requested to also address the Veteran's own statements regarding the onset and continuity of his symptomatology since service.

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


